Third District Court of Appeal
                                State of Florida

                         Opinion filed December 31, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                        Nos. 3D14-1028 & 3D14-2438
           Lower Tribunal Nos. 81-25758-D, 81-28089, & 81-27294-A
                             ________________


                                Alfonso Ponton,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Repondent.



      On Petition for Writ of Habeas Corpus and a Case of Original Jurisdiction--
Mandamus, to the Circuit Court for Miami-Dade County, Samantha Ruiz Cohen,
Judge.

      Alfonso J. Ponton, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for respondent.


Before SUAREZ, SALTER and SCALES, JJ.

      PER CURIAM.
      In appellate case number 3D14-1028, Alfonso Ponton, acting pro se,

petitions this court for a writ of mandamus with respect to the circuit court’s order

directing the Eleventh Judicial Circuit of Florida not to accept any further pro se

pleadings from Ponton in lower tribunal cases F81-27294, F81-28089, and F81-

25758.1

      In appellate case number 3D14-2438, Ponton, acting pro se, petitions this

court for a writ of habeas corpus arguing his appellate counsel rendered him

ineffective assistance in handling the appeal of his judgment and conviction in

lower tribunal cases F81-27294, F81-28089, and F81-25758.

      We consolidate Ponton’s petitions under appellate case number 3D14-1028,

and dismiss both petitions.

      On October 16, 2002, this court prohibited Ponton “from filing any

additional pro se appeals, including pleadings, motions, and petitions relating to

any issue in Lower Tribunal cases F81-27294, F81-28089, and F81-25758.” See

Ponton v. State, 837 So. 2d 435, 435 (Fla. 3d DCA 2002). As of October 16, 2002,

Ponton had filed at least thirty-eight post-conviction motions and petitions in state

court alone; all of which were unsuccessful.




1Ponton filed his petition in appellate case number 3D14-1028 directly with the
Florida Supreme Court. The Florida Supreme Court transferred the case to this
court pursuant to Harvard v. Singletary, 733 So. 2d 1020 (Fla. 1999).

                                         2
      In contravention of our prohibition in 2002, Ponton continued to file

unsuccessful pro se appeals and petitions relating to the above-mentioned lower

tribunal cases. See Ponton v. State, 117 So. 3d 1100 (Fla. 3d DCA 2013) (denying

petition for writ of mandamus); Ponton v. State, 982 So. 2d 698 (Fla. 3d DCA

2008) (affirming post-conviction appeal); Ponton v. State, 972 So. 2d 193 (Fla. 3d

DCA 2007) (affirming post-conviction appeal).

      Additionally, on December 12, 2013, Ponton filed the instant pro se petition

for writ of mandamus. And, on October 9, 2014, Ponton filed the instant pro se

petition for writ of habeas corpus. There comes a point when “enough is enough.”

Philpot v. State, 39 Fla. L. Weekly D1859, D1860 (Fla. 3d DCA Sept. 3, 2014)

(quoting Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995).

      As such, the clerk is directed not to accept further pro se appeals, including

pleadings, motions, and petitions from Ponton relating to lower tribunal numbers

F81-27294, F81-28089, and F81-25758. Because Ponton has abused the post-

conviction process and filed frivolous appeals and petitions in this court, we direct

the clerk of this court to forward a certified copy of this opinion to the appropriate

institution for disciplinary procedures, which may include forfeiture of gain-time. §

944.28(2)(a), Fla. Stat. (2014).

      Petition for writ of mandamus dismissed.

      Petition for writ of habeas corpus dismissed.



                                          3
Sanctions entered.




                     4